DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: FOURIER TRANSFORM MASS SPECTROMETER FOR CONVERTING RADIAL OSCILLATIONS INTO AXIAL OSCILLATIONS.
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 7/31/19 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
	Applicant's election without traverse of Group I, claims 2-11, 14, 16, 18, and 19, in the reply filed on 5/10/21 is acknowledged.
Status of the Application
	Claim(s) 1-20 is/are pending.
	Claim(s) 12-13, 15, 17, 20 is/are withdrawn.
	Claim(s) 1-12, 14, 16-19 is/are rejected. 
Claim Rejections – 35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):

    PNG
    media_image1.png
    120
    1248
    media_image1.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 14 recites the limitation “said pair of the auxiliary electrodes” but the limitation lacks antecedent basis in the claims. The claim is read to mean a pair of auxiliary electrodes. 
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image2.png
    158
    934
    media_image2.png
    Greyscale

Claim(s) 1, 2, 8, 9 , 12, 14, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Baba (US 20140374592 A1).
	Regarding claim 1, Baba teaches a mass analyzer, comprising: 
	a quadrupole (see e.g. fig 1: 120, [0037]) having an input end (see 120a) for receiving ions and an output end (see 120b) through which ions can exit the quadrupole (see [0039]), said quadrupole having a plurality of rods to at least some of which an RF voltage can be applied for generating a quadrupolar field (see [0037]) for causing radial confinement of the ions as they propagate through the quadrupole and further generating fringing fields in proximity of said output end (see [0039]), 
	at least a voltage source (see e.g. [0038]) for applying a voltage pulse to at least one of said rods so as to excite radial oscillations of at least a portion of the ions passing through the quadrupole at secular frequencies thereof (see e.g. [0052]), 
	wherein the radially-excited ions interact with the fringing fields as they exit the quadrupole such that their radial oscillations are converted into axial oscillations (see providing different axial directions, [0039]).
	It is unclear if Baba teaches converting radial oscillations into axial oscillations rather than mere motion. Nevertheless, Baba teaches that the radial to axial directional changes caused by the fringing fields (see e.g. [0039]) can also use additional fields to improve ion transmission efficiency by reversing the reversed direction ions (see [0073], see fig 6), thereby providing axial oscillation. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Baba to improve ion transmission, in the manner taught by Baba. 

	Regarding claim 2, Baba teaches a detector (see e.g. Baba, fig 3: 14) disposed downstream of said output end of the quadrupole for detecting said axially oscillating ions exiting the quadrupole (see [0059]).
	Regarding claim 8-9, Baba may fail to explicitly disclose said voltage pulse has an amplitude in a range of about 10 volts to about 40 volts or about 20 volts to about 30 volts. However, Baba teaches applying reversing pulse voltages of 33-39V (see Baba, [0073]), and adjustment of the relative voltages was well known in the art at the time the application was effectively filed. For example, in a different In re Aller, 105 USPQ 233.
	Regarding claim 12, Baba teaches said plurality of rods includes four rods arranged so as to generate a quadrupolar field in response to application of the RF voltage thereto (see Baba, [0037]).
	Regarding claim 14, Baba teaches said voltage source applies said voltage pulse across [said] a pair of the auxiliary electrodes (see Baba, defining some electrodes as auxiliary electrodes, e.g. [0052], note octapoles, [0059]).
	Regarding claim 16, Baba teaches said at least one voltage source is configured to apply a DC or an RF voltage to said exit lens (see Baba, [0061]) so as to adjust said fringing fields in proximity of said output end of the quadrupole (natural result of applying DC voltage to lenses, see e.g. Baba, [0061]).

Claim(s) 3-5, 17-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Baba, as applied to claim 1 above, and further in view of Yamaguchi et al. (US 20050045817 A1) [hereinafter Yamaguchi].
	Regarding claim 3, Baba fails to explicitly disclose the detector generates a time-varying signal in response to detection of said axially oscillating ions. Baba teaches the detector can be nearly any kind of detector (see Baba, [0059]). Yamaguchi teaches a system to provide TOF-MS while reducing errors like jitter (see Yamaguchi, [0004,05]), said system comprising wherein the detector generates a time-varying signal in response to detection of said ions (see TOF, e.g. [0019]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yamaguchi in the system of Baba, because a skilled artisan would have been motivated to look for ways to enable the intended operation of the detection, while reducing problems like jitter, in the manner taught by Yamaguchi.
	Regarding claim 4, the combined teaching of Baba and Yamaguchi teaches an analysis module (some kind of computer required for intended operation of system) for receiving said time-varying signal and applying a Fourier Transform to said time-varying signal so as to generate a frequency domain signal (see Yamaguchi, [0019]).
Regarding claim 5, the combined teaching of Baba and Yamaguchi teaches said analysis module operates on said frequency domain signal to generate a mass spectrum of said excited ions (see Yamaguchi, [0019]).

	Regarding claim 17, Baba teaches a method of performing mass analysis, comprising: 
	passing a plurality of ions through a quadrupole (see e.g. fig 1: 120, [0037]) comprising a plurality of rods (quadrupole), said quadrupole rod set comprising an input end (see 120a) for receiving the ions and an output end (see 120b) through which ions exit the quadrupole (see [0039]), 
	applying at least one RF voltage (see [0039]) to at least one of said rods so as to generate a field for radial confinement of the ions as they pass through the quadrupole (see [0039]), 
	applying a voltage pulse across at least one pair of said plurality of rods so as to excite radial oscillations of at least a portion of the ions passing through the quadrupole at secular frequencies thereof (see e.g. [0052]), wherein fringing fields in proximity to said output end convert said radial oscillations of at least a portion of said excited ions into axial oscillations as said excited ions exit the quadrupole rod set (see providing different axial directions, [0039]), and 
	
	Baba fails to explicitly disclose detecting at least a portion of said axially oscillating ions exiting the quadrupole rod set to generate a time-varying signal.
	Baba teaches the detector can be nearly any kind of detector (see Baba, [0059]). Yamaguchi teaches a system to provide TOF-MS while reducing errors like jitter (see Yamaguchi, [0004,05]), said system comprising wherein the detector generates a time-varying signal in response to detection of said ions (see TOF, e.g. [0019]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Yamaguchi in the system of Baba, because a skilled artisan would have been motivated to look for ways to enable the intended operation of the detection, while reducing problems like jitter, in the manner taught by Yamaguchi.

	Regarding claim 18, the combined teaching of Baba and Yamaguchi teaches obtaining a Fourier transform of said time- varying signal so as to generate a frequency-domain signal (see Yamaguchi, [0019]) and utilizing said frequency- domain signal to generate a mass spectrum associated with the detected ions (see Yamaguchi, [0019]).
Regarding claim 19, the combined teaching of Baba and Yamaguchi teaches the step of passing the ions through the quadrupole is achieved without trapping the ions within the quadrupole (see e.g. not trapping based on radial energy, i.e. energy filtering, Baba, [0070]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Baba, as applied to claim 1 above, and further in view of Belov et al. (US 20170352530 A1).
	Regarding claim 6-7, Baba fails to explicitly disclose said voltage pulse has a duration in a range of about 10 ns to about 1 millisecond or about 1 microsecond to about 5 microseconds. However, it was well known in the art at the time the application was effectively filed to provide different ion trap ejection voltage pulse times on the order of 1-5 microseconds (see e.g. Belov, [0015,16]), which is suitable to enable use with additional electrostatic ion analyzers (see e.g. [0010]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Belov in the system of the combined prior art to enable the intended operation of providing known effective voltage pulse durations, while also enabling use with electrostatic analyzers, in the manner taught by Belov.

Claim(s) 10-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Baba, as applied to claim 1 above, and further in view of Hager (US 6177668 B1).
	Regarding claim 10-11, Baba may fail to explicitly disclose at a pressure in a range of about 1x10-6 Torr to about 9x10-3 Torr or 8x10-6 Torr to about 1x10-4 Torr. However, Hager, which Baba incorporates by reference (see Baba, [0064]) teaches using the claimed pressures (see Hager, col 10, lines 59-61). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the known effective pressures of Hager to enable the intended operation of Baba, as a routine skill in the art, in the manner taught by Hager and Baba. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881